          Case 2:21-cv-00004-MTM Document 1 Filed 01/04/21 Page 1 of 6




 1        THE CAVANAGH LAW FIRM
                 A Professional Association
 2
           1850 NORTH CENTRAL AVENUE
                    SUITE 2400
 3         PHOENIX, ARIZONA 85004-4527
                  (602) 322-4000
 4
     Cassandra V. Meyer, SBN 021124
 5   cmeyer@cavanaghlaw.com
     Tyler B. Sankey, SBN 034753
 6   tsankey@cavanaghlaw.com
     Attorneys for Costco Wholesale Corporation
 7
 8                                    IN THE UNITED STATES DISTRICT COURT
 9                                     IN AND FOR THE DISTRICT OF ARIZONA
10
     Christina Ford, an adult individual,                     NO. ______________
11
                                                 Plaintiff,   PETITION FOR REMOVAL
12
     v.
13
     Costco Wholesale Corporation, a
14   Washington corporation; John Does I-X;
     Jane Does I-X; ABC Partnerships I-X and
15   XYZ Corporations I-X,
16                                            Defendants.
17
18           Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Costco Wholesale
19   Corporation (“Costco”), by and through undersigned counsel, respectfully files this Petition
20   for Removal and Notice of Removal of Maricopa County Superior Court Case No. CV2020-
21   056044, from the Superior Court of the State of Arizona, Maricopa County, to the United
22   States District Court for the District of Arizona, and in support thereof says as follows:
23           1.            A civil action seeking to recover money damages has been commenced by
24   Plaintiff Christina Ford and is now pending in the Maricopa County Superior Court in and
25   for the State of Arizona, captioned Christina Ford v. Costco Wholesale Corporation,
26




     9390025_1
                                                                                                 Case 2:21-cv-00004-MTM Document 1 Filed 01/04/21 Page 2 of 6




                                                                                          1   Maricopa County Superior Court Case No. CV2020-056044 (“the State Action”).
                                                                                          2           2.     Plaintiff’s Complaint in the State Action was filed on December 7, 2020. A
                                                                                          3   true and correct copy of the Complaint filed by Plaintiff in the State Action is attached hereto
                                                                                          4   as Exhibit “A” and incorporated herein by reference. In the Complaint, Plaintiff seeks
                                                                                          5   damages related to Defendant’s alleged conduct in the maintenance of its premises. See
                                                                                          6   Exhibit “A.”
                                                                                          7           3.     Plaintiff’s Complaint was served via personal service on December 14, 2020.
                                                                                          8   See Affidavit of Service, which is attached hereto as Exhibit “B.” The Complaint was filed
                                                                                          9   contemporaneously with the Summons, the Civil Cover Sheet, and the Certificate of
                                                                                         10   Compulsory Arbitration. A true and correct copy of the Summons is attached hereto as
              T HE C AVANAGH L AW F IRM , P.A.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         11   Exhibit “C.” A true and correct copy of the Civil Cover Sheet is attached hereto as Exhibit
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         12   “D.” A true and correct copy of the Certificate of Compulsory Arbitration is attached hereto
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13   as Exhibit “E.” To date, Defendant is not aware of any other pleadings filed in the State
                                                                                         14   Action.
                                                                                         15           4.     Pursuant to L.R. 3.6(b), Defendant certifies that Exhibits “A” through “E” are
                                                                                         16   true and correct copies of all documents filed in the State Action. A true and correct copy of
                                                                                         17   the state court docket is attached hereto as Exhibit “F.”
                                                                                         18           5.     Pursuant to L.R. 3.6(b), Defendant has also attached to this Petition for
                                                                                         19   Removal the Supplemental Civil Cover Sheet which it will file contemporaneously with this
                                                                                         20   Petition for Removal.
                                                                                         21           6.     “To be a citizen of a state, a natural person must first be a citizen of the
                                                                                         22   United States. The natural person’s state citizenship is then determined by her state of
                                                                                         23   domicile, not her state of residence. A person’s domicile is her permanent home, where
                                                                                         24   she resides with the intention to remain or to which she intends to return.” Kanter v.
                                                                                         25   Warner–Lambert Co., 265 F.3d 853, 858-59 (9th Cir. 2001) (emphasis added) (citations
                                                                                         26   omitted). Plaintiff has alleged in her Complaint that she resides in Maricopa County,




                                                                                              9390025_1                                      2
                                                                                                 Case 2:21-cv-00004-MTM Document 1 Filed 01/04/21 Page 3 of 6




                                                                                          1   State of Arizona. See Exhibit “A” at ¶ 1. In addition, undersigned counsel has met and
                                                                                          2   conferred with Plaintiff’s counsel during which she informed that Plaintiff is a citizen of
                                                                                          3   Arizona. As such, Plaintiff is a citizen of Arizona.
                                                                                          4           7.    Defendant Costco Wholesale Corporation is a corporation organized under the
                                                                                          5   laws of the state of Washington with its principal place of business located in Washington
                                                                                          6   and therefore is a citizen of Washington.
                                                                                          7          8.     This is a civil action over which this Court has original jurisdiction under
                                                                                          8   the provisions of 28 U.S.C. § 1332, and may be removed to this Court by Defendant
                                                                                          9   pursuant to the provisions of 28 U.S.C. § 1441(b) because it is a civil action between
                                                                                         10   citizens of different states and the matter in controversy herein exceeds the sum of
              T HE C AVANAGH L AW F IRM , P.A.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         11   $75,000, exclusive of interest and costs.
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         12          9.     In this action, Plaintiff seeks to recover monetary damages that she claims
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13   are due and owing as a result of Costco’s conduct in allegedly not maintaining the area at
                                                                                         14   the subject Costco location where Plaintiff slipped. See Exhibit “A” at ¶¶ 7 - 9. According
                                                                                         15   to the Complaint, Plaintiff claims that while she was walking in the Costco store, she
                                                                                         16   slipped and fell on a substance that may have been a blended drink/smoothie on the sales
                                                                                         17   floor. Id. at ¶ 8. As a result of this accident, Plaintiff claims that she has sustained serious
                                                                                         18   physical injuries, including to her right knee, rotator cuff, neck, and back, for which she
                                                                                         19   has incurred medical expenses and other pecuniary damages. Id. at ¶ 23. Plaintiff also
                                                                                         20   alleges that she has sustained general damages and consequential damages. Id. at ¶ 24.
                                                                                         21          10.    Plaintiff estimates that her special damages are approximately $40,000, but
                                                                                         22   Plaintiff has asserted that these special damages are still increasing and that she may
                                                                                         23   require a future surgery. Additionally, Plaintiff is still undergoing treatment and continues
                                                                                         24   to experience ongoing medical issues, which she asserts will potentially require future
                                                                                         25   medical treatment.
                                                                                         26          11.    Undersigned counsel asked Plaintiff’s counsel if she would stipulate that the




                                                                                              9390025_1                                     3
                                                                                                 Case 2:21-cv-00004-MTM Document 1 Filed 01/04/21 Page 4 of 6




                                                                                          1   damages that she is seeking in this case for her client would not be in excess of $75,000,
                                                                                          2   and Plaintiff’s counsel responded that Plaintiff was unable to do so, given the damages
                                                                                          3   being claimed in this case.
                                                                                          4          12.    Additionally, Plaintiff has certified that the case is not subject to compulsory
                                                                                          5   arbitration, meaning that Plaintiff views the case as having a value in excess of
                                                                                          6   $50,000.00. See Exhibit “E”; see also Ansley v. Metro Life Ins. Co., 215 F.R.D. 575 (D.
                                                                                          7   Ariz. 2003) (holding that a Certificate Regarding Compulsory Arbitration is a concession
                                                                                          8   of the claimed value of a case for purposes of determining whether the jurisdictional
                                                                                          9   minimum has been satisfied).
                                                                                         10          13.    Further, Plaintiff alleges in her Complaint that the matter meets the criteria
              T HE C AVANAGH L AW F IRM , P.A.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         11   for Tier 2 pursuant to Arizona Rule of Civil Procedure 26.2(c)(3)(B). Under Rule 26.2, Tier
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         12   2 cases are “actions claiming more than $50,000 and less than $300,000 in damages …” See
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13   Ariz. Civ. P. R. 26.2(c). For purposes of determining the correct tier, the damages that may
                                                                                         14   be considered includes “all monetary damages . . . , but excludes claims for punitive
                                                                                         15   damages, interest, attorney’s fees in the case to be tiered, and costs.” Ariz. Civ. P. R. 26.2(e).
                                                                                         16   Plaintiff’s Tier 2 certification means that she believes her monetary damages in this case are
                                                                                         17   in excess of $50,000.
                                                                                         18          14.    Moreover, Plaintiff’s counsel’s inability to stipulate to Plaintiff’s damages
                                                                                         19   being $75,000 or less is proof that Plaintiff believes that her damages in this case exceed
                                                                                         20   the $75,000 threshold for jurisdiction in this Court.
                                                                                         21           15.   In light of Plaintiff’s claimed serious injuries, which she alleges may
                                                                                         22   necessitate future medical treatment and surgery, her estimated medical expenses of
                                                                                         23   approximately $40,000, which she claims will increase, her certification that her
                                                                                         24   compensatory and special damages exceed $50,000, her Tier 2 classification of this case,
                                                                                         25   combined with her inability to stipulate that her damages are $75,000 or less, it is clear that
                                                                                         26   the amount in controversy exceeds the jurisdictional minimum in this Court. See Ansley, 218




                                                                                              9390025_1                                      4
                                                                                                  Case 2:21-cv-00004-MTM Document 1 Filed 01/04/21 Page 5 of 6




                                                                                          1   F.R.D. at 576-78.
                                                                                          2           16.   Accordingly, this civil action, over which this Court has original jurisdiction
                                                                                          3   under the provisions of 28 U.S.C. § 1332, may be removed to this Court by Defendant
                                                                                          4   pursuant to the provisions of 28 U.S.C. § 1441(b) because it is a civil action between
                                                                                          5   citizens of different states and the matter in controversy herein exceeds the sum of
                                                                                          6   $75,000.00, exclusive of interest and costs.
                                                                                          7           17.   There are no other named defendants in this matter so no additional consent
                                                                                          8   is necessary. See 28 U.S.C. § 1446(b)(2)(A).
                                                                                          9           18.   This Petition for Removal and Notice of Removal is filed within the
                                                                                         10   appropriate time allowed by the rules of this Court. See 28 U.S.C. § 1446(b)(1) and
              T HE C AVANAGH L AW F IRM , P.A.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         11   (b)(2)(B) (“Each defendant shall have 30 days after receipt by or service on that defendant of
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         12   the initial pleading or summons described in paragraph (1) to file the notice of removal.”).
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13           19.   Pursuant to LRCiv 3.6(a), a copy of the Notice of Removal has been filed
                                                                                         14   with the Clerk of the Superior Court of the State of Arizona, Maricopa County.
                                                                                         15           20.   Pursuant to LRCiv 3.6(d), Defendant requests a jury trial, and has indicated
                                                                                         16   the same on the Civil Cover Sheet.1
                                                                                         17           WHEREFORE, PREMISES CONSIDERED, Defendant requests that the aforesaid
                                                                                         18   action pending in the Superior Court of Maricopa County, State of Arizona, be removed
                                                                                         19   from that Court to the United States District Court in and for the District of Arizona for
                                                                                         20   trial and determination of all issues, subject to motions pursuant to Rule 12 of the Federal
                                                                                         21   Rules of Civil Procedure.
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                              1
                                                                                                Pursuant to Federal Rule of Civil Procedure 81(c)(2)(C), Defendant will file its
                                                                                         26   Response to Plaintiff’s Complaint within seven (7) days of this Petition for Removal.



                                                                                              9390025_1                                      5
                                                                                                 Case 2:21-cv-00004-MTM Document 1 Filed 01/04/21 Page 6 of 6




                                                                                          1           DATED this 4th day of January, 2021.
                                                                                          2                                     THE CAVANAGH LAW FIRM, P.A.
                                                                                          3
                                                                                                                                By:     /s/ Cassandra V. Meyer
                                                                                          4                                           Cassandra V. Meyer
                                                                                                                                      Tyler B. Sankey
                                                                                          5                                           Attorneys for Costco Wholesale Corporation
                                                                                          6                               CERTIFICATE OF SERVICE
                                                                                          7           I hereby certify that on January 4, 2021, I electronically transmitted the attached
                                                                                              document to the Clerk’s Office using the CM/ECF System for filing and electronic copy
                                                                                          8   to the following party:
                                                                                          9   Suzie Zachar Irwin
                                                                                              ZACHAR LAW FIRM, P.C.
                                                                                         10   P.O. Box 47640
              T HE C AVANAGH L AW F IRM , P.A.
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                              Phoenix, Arizona 85020
                                                                                         11   Attorney for Plaintiff
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         12   /s/ Janet Cliffton
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13
                                                                                         14
                                                                                         15
                                                                                         16
                                                                                         17
                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26



                                                                                              9390025_1                                    6
